Citation Nr: 1313947	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  11-26 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.
 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and F.B.L.


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The appellant claims service in the United States Armed Forces as a recognized guerilla during World War II.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in in Manila, the Republic of the Philippines, which determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.

While a copy of the September 2011 statement of the case (SOC) was returned by the U.S. Postal Service for an insufficient address, the appellant nevertheless submitted a VA Form 9 perfecting his appeal in October 2011.  The appellant's address was correctly listed on the September 2011 SOC and it appears that the returned SOC was the copy provided to F.B.L., rather than the copy provided to the Veteran.  Neither the Veteran nor his representative has asserted that he was not furnished a copy of the September 2011 SOC.  

In July 2012, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the Houston, Texas RO.  A transcript of that hearing is of record.  In connection with the hearing the appellant submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012).  During the hearing, the appellant requested, and the undersigned granted, a period of 90 days to submit additional evidence in support of the claim; holding the record open until October 10, 2012.  On September 28, 2012, the appellant's representative requested an extension of time to obtain new evidence, as the appellant indicated that he needed a few more weeks to submit additional evidence.  Despite the additional passage of over six months since the September 2012 request, no further information or evidence has been submitted.  The appellant has been afforded ample time to submit additional evidence, and his representative provided arguments on his behalf in his April 2013 Informal Hearing Presentation.  

A review of the Virtual VA paperless claims processing system does not reveal any additional relevant documents.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.


CONCLUSION OF LAW

The appellant is not eligible to obtain a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2012); American Recovery and Reinvestment Act, Pub. L. No. 111-5, § 1002 (enacted Feb. 17, 2009); 38 C.F.R. § 3.203 (2012).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Court has held that in cases where the claimant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases.").   In this case, although the appellant was not provided with a VCAA notice letter prior to the initial adjudication of his claim, the Board finds that no prejudice has resulted.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2012 Board hearing, the undersigned Veterans Law Judge identified the issue on appeal and explained that the question was whether the NPRC had verification of the appellant's service and whether his service was recognized by the legislation providing for payment from the Filipino Veterans Equity Compensation Fund.  He specifically indicated that the question was whether all research to verify service within the law providing for the one-time benefit had been accomplished.  The appellant was advised that information from the Philippine government regarding his service would help support his claim, but would not necessarily mean that his claim would be granted, and it appeared, from preliminary review of the file, that VA had done everything that it could to attempt to verify the appellant's service.  

The hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim, and to suggest the submission of evidence when such evidence is missing or has been overlooked, has been satisfied.  See id. at 496-97.  The appellant has not alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  The Board has not identified any hearing deficiency.  

In Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held (in the context of a Dependency and Indemnity Compensation claim), that where service department certification of a claimant's active service is required, a claimant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  The Federal Circuit also held that it was a violation of VA's duty to assist not to request service department review of additional or new documents or evidence provided by a claimant concerning a veteran's active service after the initial service department certification.  See Capellan, 539 F.3d at 1380-81.  The Federal Circuit further held that the correct interpretation of the governing statutes and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for verification of service from the service department pursuant to 38 C.F.R. § 3.203(c).  Id.

The RO has requested service department certification of the appellant's alleged active service and has submitted documentation provided by the appellant in the certification request.  As will be discussed in greater detail below, the stipulations set out in Capellan have been met.

Moreover, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

In this case, the law is dispositive and basic legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund eligibility is precluded based upon the appellant's lack of qualified service; therefore, legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
 
Analysis

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  American Recovery and Reinvestment Act, Pub. L. No. 111-5, § 1002 (enacted Feb. 17, 2009).  

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For the purpose of establishing evidence of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department (a copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody, or, if the copy was submitted by an accredited agent, attorney, or service organization representative who has successfully completed VA-prescribed training on military records and who certifies that it is a true and exact copy of either an original document or of a copy issued by the service department or a public custodian of records); (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).

The findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

In November 2009, the appellant, who is a U.S. citizen, submitted his claim for payment from the Filipino Veterans Equity Compensation Fund.  He reported that he served as a recognized guerilla in the 14th Infantry Army of the United States, with dates of service from October 6, 1942 to November 30, 1945.  He provided in his claim his date of birth, place of birth, and mother's and father's names.  In a statement submitted with his claim, the appellant indicated that his name was listed in the Roster of the Cagayan 14th Infantry, although his last name was spelled differently.  He submitted a copy of the page listing his reported name from that roster.  He reported that he served as a squad leader/corporal in the "D" company of the 2nd Battalion, of the 4th Division.  He additionally submitted an affidavit reiterating his assertions regarding his service.  The appellant also submitted an affidavit from S.V. and C.F., who reported that the appellant was assigned as a squad leader/corporal in the Cagayan 14th Infantry, Army of the United States.  S.V. and C.F. stated that they were veterans assigned to other units and that the appellant was the same person as the individual listed in the roster of guerillas of Filipino Veterans.  

In support of his November 2009 claim, the appellant further filed a copy of June 1943 Orders from the United States Forces in the Philippines, naming various individuals (other than the appellant) as Sector Commanders.

In December 2009, the RO requested confirmation of the appellant's reported service in the 14th Infantry Army of the United States.  The RO provided the correct spelling of the appellant's last name, as opposed to the spelling in the roster of the Cagayan 14th Infantry.  The RO indicated that the appellant's name was not listed in the Reconstructed Recognized Guerilla Roster maintained by the RO.  The NPRC responded in March 2010 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

In May 2010, the RO again requested confirmation of the appellant's reported service, listing his unit of assignment as "D" Company of the 2nd Battalion of the 4th Division.  This request listed the spelling of the appellant's last name as included in the roster of the Cagayan 14th Infantry as an additional name under which he may have served.  The RO indicated that recertification was being requested due to an additional unit of assignment and a variation/additional name under which the appellant may have served.  The RO asked the NPRC to indicate whether this information warranted a change in the prior negative service certification.  The NPRC responded in July 2010 that the additional information did not warrant a change in the prior negative service certification, and reiterated that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

The appellant submitted in October 2010 what appear to be recent photographs of himself with fellow service members and the Filipino Secretary of National Defense.  He also submitted photocopied pages from "History and War Operations (1942-1945) Second World War Philippines 14th Infantry Division."  

In November 2010, the RO made a third request for certification of the appellant's reported service, this time listing the complete service number (including a suffix) as listed in the roster of the Cagayan 14th Infantry, as well as an alternate number included in that roster.  This third request listed both spellings of the appellant's name, and listed various units of assignment, specifically:  (1) "D" Company of the 2nd Battalion of the 4th Division; (2) Cagayan 14th Infantry of the Army of the United States GHO USAFIP North Luzon; (3) "C" Company of the 26th Calvary PS; and (4) the Cagayan-Apayano Guerilla Forces.  Attached for reference with this third request the RO included the appellant's November 2009 affidavit, his statement in support of his claim, the affidavit from S.V. and C.F., and the copy of the June 1943 orders.  The NPRC responded in December 2010 that the additional information did not warrant a change, and again reiterated that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

During the July 2012 hearing, the appellant testified that he served in Company "D" of the 2nd Battalion of the 4th Division of the 14th Infantry.  He stated that neither he nor anyone else in his company was given a discharge paper.  F.B.L. testified that he had also joined the Army and had received the one-time payment from the Filipino Veterans Equity Compensation Fund, although he and the appellant were not in the same unit.  The appellant, through his representative, also indicated that when he had tried to get his records from the NPRC about 20 years earlier, he had received a letter telling him that they had been burned; although he did not have a copy of the letter.  The appellant testified that he had never changed his name.  He indicated that he would attempt to obtain paperwork from the Philippine government to help substantiate his claim.  

In conjunction with the hearing, the appellant submitted an affidavit from F.B.L, in which he stated that he and the appellant went to high school together and the appellant joined the guerilla forces in 1942 but his last name was misspelled in the Army roster.  Mr. F.B.L. reported that he had received payment from the Filipino Veterans Equity Compensation Fund because his name was listed at the NPRC.  Mr. F.B.L. asserted that the appellant was a legitimate World War II veteran and was entitled to payment from the Filipino Veterans Equity Compensation Fund.  

In September 2012, the appellant indicated that he had been advised via a verbal message from individuals working with the Philippine government regarding certification that the 14th and 15th Infantry Divisions were military forces of the Commonwealth of the Philippines during World War II.  He indicated that such documentation would be submitted in support of his claim, and requested an extension of a few weeks to submit additional evidence.  

While the appellant has submitted numerous documents in support of his claim, none of the evidence submitted qualifies as acceptable proof of service.  See 38 C.F.R. § 3.203.  He has not submitted evidence, issued by the service department, which contains the necessary information to establish entitlement to the benefit sought.  Therefore, the evidence submitted may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by VA, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

Although the November 2010 request for service certification did not specifically list all evidence submitted by the appellant in support of his claim as being furnished to the NPRC for consideration, the September 2011 SOC does reflect that all pertinent service information indicated in the service records, book of evidence, and lay statements, were included in the request.  Review of the requests for service certification do indicate that pertinent information, such as name, alternate name, and unit of assignment, were included.  Thus, request for recertification to allow for submission of any additional documents provided by the appellant is not necessary.  See Capellan, 539 F. 3d 1381-82.  The information submitted since the most recent request for certification, specifically, the testimony of the appellant and F.B.L., as well as F.B.L.'s affidavit, does not provide additional or different identifying information which would require remand for a new request for certification from NPRC.    

The Board acknowledges that review of the copy from the Army roster submitted by the appellant appears to reflect that the individual who the appellant reports is himself entered service on June 10, 1942, as opposed to October 6, 1942.  However, the appellant has repeatedly and continuously asserted that he entered service on October 6, 1942, including, most recently, during the July 2012 hearing.  Therefore, remand for another attempt to certify the appellant's reported service using June 10, 1942 as his date of entry into service (as opposed to October 6, 1942, as indicated in the prior requests for certification) is not necessary.  See Capellan, supra.  [Parenthetically, during the hearing, the appellant reported that he served until November 13, 1945, as opposed to November 30, 1945 as previously reported; however, this appears to most likely be a transcription error and also does not warrant remand for an additional attempt to certify the reported service.]  

In a September 2010 statement, the appellant indicated that he had received a letter from the NPRC informing him that all records of Filipino military services had been burned.  The appellant, through his representative, also indicated during the July 2012 hearing that when he had tried to get his records from the NPRC about 20 years earlier, he had received a letter telling him that they had been burned; although he did not have a copy of the letter.  Nevertheless, there is no indication from the NPRC that the appellant had service meeting the requirements for payment from the Filipino Veterans Equity Compensation Fund but his records had been destroyed by fire.  Rather, the NPRC repeatedly certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  
	
To the extent that the September 2012 communication from the appellant indicates that the Philippine government may have a document or documents which the appellant believes would help substantiate his claim, he has submitted no such evidence and, in any event, the evidence required to establish the requisite service under 38 C.F.R. § 3.203 must be from the appropriate service department, in this case, a United States service department, as opposed to the Philippine government.  

Further, while the appellant is a naturalized citizen, the fact remains that the relevant question is whether he has qualifying service certified by the service department.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

The NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This certification is binding on VA such that VA has no authority to change or amend the finding.  Duro, 2 Vet App. at 532.  The proper course for the appellant, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The claimant does not meet the requisite legal requirements for obtaining a one-time payment from the Filipino Veterans Equity Compensation Fund.  Therefore, his claim for benefits must be denied.  


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.
 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


